Citation Nr: 0015218	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-51 489	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
pursuant to Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1947.  The appellant is the daughter of the veteran.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appellant's claim was remanded by the Board for further 
development in May 1999.  The development has been completed 
and the appellant's claim is ready for appellate 
consideration.


FINDINGS OF FACT

1.  By a rating decision in June 1978, the veteran, who died 
in January 1990, was granted a total compensation rating due 
to individual unemployability effective from August 10, 1977, 
and basic eligibility for benefits under Chapter 35, Title 
38, United States Code was established.

2.  The appellant was born on September [redacted], 1954 and 
was 41 years old when she applied for benefits under Chapter 35, 
Title 38, United States Code as the veteran's dependent.


CONCLUSION OF LAW

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is not 
warranted.  38 U.S.C.A. §§ 503(a), 3501, 3512 (West 1991); 38 
C.F.R. § 21.3041 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. §§ 3501, 3512 and 38 C.F.R. §§ 
21.3021, 21.3041, a child of a veteran is basically eligible 
for Dependents' Educational Assistance benefits if he or she 
meets particular criteria.  See 38 C.F.R. § 3.807 (1999).  
However, with limited exception, no child is eligible for 
Chapter 35 educational assistance beyond his or her 31st 
birthday.  38 C.F.R. § 21.3040(d).

Eligibility may be extended beyond a child's 31st birthday 
when a child's eligibility terminates while enrolled in an 
educational institution regularly operated on the quarter or 
semester system and eligibility terminates before the end of 
the quarter or semester.  In such cases, eligibility may be 
extended beyond the child's 31st birthday, but only until the 
end of the quarter or semester.  38 C.F.R. § 21.3041(e)(2).

The appellant's birth certificate shows that she was born on 
September [redacted], 1954.  In a June 1978 rating decision, 
the RO determined that the veteran was entitled to a total rating 
due to individual unemployability due to service-connected 
disability effective August 10, 1977, and that basic 
eligibility for benefits under Chapter 35, Title 38, United 
States Code was established.  The veteran was notified of the 
assigned rating by a letter issued on June 6, 1978.  He was 
also advised at that time that he may be entitled to 
additional compensation for "unmarried children under 18 (or 
under 23 if attending a school that has been approved by the 
VA)..."  The appellant was 22 years old at the time that the 
veteran's total rating due to individual unemployability 
became effective.  The veteran died in January 1990.  

The record shows that the appellant turned 41 years old on 
September [redacted], 1995.  Her initial application for Dependents' 
Educational Assistance benefits under Chapter 35 was received 
at the RO in April 1996, more than 10 years after her 31st 
birthday.  As cited above, 38 C.F.R. § 21.3040(d) provides 
that no child is eligible for Chapter 35 educational 
assistance beyond his or her 31st birthday, except for an 
extension not applicable herein.  Thus, as she was over the 
age of 31 at the time she submitted her initial application 
for educational benefits the appellant is ineligible for 
Chapter 35 educational assistance under 38 C.F.R. 
§ 21.3040(d).

Nevertheless, the Board has considered the appellant's 
contention that her father was never informed that his 
children were entitled to educational benefits.  She 
maintains that if she and her father had been informed about 
educational benefits when her father was first awarded a 100 
percent rating, she would have applied for Chapter 35 
benefits at that time.  The appellant also maintains that she 
was under age 26 in August 1977, the date the veteran's total 
rating became effective, so that she could have met the 
criteria for education benefits if the veteran had been 
informed of her eligibility at that time.  

Notwithstanding the Board is sympathetic to the appellant's 
argument, the law in this case is dispositive of the appeal, 
and binding on the Board pursuant to 38 U.S.C.A. § 7104(a).  
The fact remains that the appellant did not submit a claim 
for entitlement to Chapter 35 benefits until April 1996, 
beyond her 31st birthday.  The law and regulations provide 
that the benefit sought on appeal can no longer be paid after 
a claimant reaches the age of 31 years.  She does not meet 
the one exception for extension of benefits past a child's 
31st birthday.  The United States Court of Appeals for 
Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of the lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet.App. 426, 429-30 (1994).  Based on the 
foregoing, the Board must find that the appellant is not 
entitled to Dependent's Educational Assistance benefits under 
Chapter 35, Title 38, United States Code.  Hence, the appeal 
is denied.



ORDER

Entitlement to Dependents' Educational Assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals




 

